IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


SANDRA COOPER, IN HER OWN RIGHT,          : No. 645 MAL 2019
AND AS ADMINISTRATRIX OF THE              :
ESTATE OF GENE M. COOPER,                 :
                                          : Petition for Allowance of Appeal
                   Petitioner             : from the Order of the Superior Court
                                          :
                                          :
             v.                           :
                                          :
                                          :
ARMSTRONG WORLD INDUSTRIES, INC.          :
& ALAN J. HAY, M.D. AND LANCASTER         :
GENERAL OCCUPATIONAL MEDICINE,            :
                                          :
                   Respondent             :


                                   ORDER



PER CURIAM

     AND NOW, this 4th day of May, 2020, the Petition for Allowance of Appeal is

DENIED.